Citation Nr: 0918962	
Decision Date: 05/20/09    Archive Date: 05/26/09	

DOCKET NO.  03-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
myoclonic epilepsy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The Veteran had active military duty from October 1987 to 
June 1988.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted the Veteran 
an increased evaluation from 40 to 60 percent for myoclonic 
epilepsy, effective from September 2000.  The appeal 
continued, and in January 2004, the Board issued a decision 
denying an evaluation in excess of 60 percent.  The Veteran 
appealed, and in October 2006, the US Court of Appeals for 
Veterans Claims (Court) vacated and remanded the appeal for 
correction of procedural defects.  In July 2008, the Board 
remanded the appeal, in accordance with Cova directive, for 
the purpose of providing the Veteran with adequate VCAA 
notice.  Such notice was subsequently provided, all up to 
date treatment records were collected, and the Veteran was 
provided a current VA neurological examination.  All 
development directed by the Court and by the Board on remand 
was completed in full, and the case is now ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The evidence on file does not show that the Veteran has 
averaged at least one major seizure every three months per 
year or that he averages more than 10 minor seizures per 
week.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
myoclonic seizures have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.121, 4.122, 4.124(a), Diagnostic Code 8910 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

Previous VCAA notice was found to be defective by the Court 
and, on remand, additional VCAA notice was provided to the 
Veteran following Board remand in July 2008.  This notice 
informed the Veteran of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Additionally, and consistent with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the Veteran was provided a copy of 
the actual rating criteria used for evaluating his service-
connected seizure disorder.  In this regard, it is noteworthy 
that the particular criteria used for evaluation of seizures 
is not particularly technical or complex in nature and 
essentially bases compensable evaluations on frequency of 
major and/or minor seizures.  The criteria for evaluating the 
Veteran's seizures has also been provided him in the 
previously vacated Board decision and Statements of the Case 
issued by the RO.  The Board finds that VCAA notice is now 
adequate and compliant.  

Additionally, all known available treatment records have been 
collected for review.  This includes up-to-date records of 
the Veteran's ongoing outpatient treatment with VA through 
the time the appeal was returned to the Board for appellate 
review.  The Veteran has three VA neurological examinations 
on file during the pendency of the appeal, all of which are 
adequate for rating purposes.  VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identity the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

To warrant a rating for epilepsy, seizures must be witnessed 
or verified at some time by a physician.  As to frequency, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  Frequency of seizures should be ascertained under 
the ordinary conditions of life.  38 C.F.R. § 4.121.  The 
details regarding findings of psychomotor epilepsy are 
provided at 38 C.F.R. § 4.122.  

The Veteran's seizure disorder has historically been 
associated with grand mal epilepsy under 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8910.  Such epilepsy is to be 
rated under the general rating formula for major seizures.  
The general rating formula for major and minor epileptic 
seizures warrants a 60 percent evaluation when the evidence 
shows that seizures average at least one major seizure in 
four months during a one year period, or 8 to 10 minor 
seizures per week.  An 80 percent evaluation requires 
evidence revealing seizures averaging at least one major 
seizure every three months in a one year period, or more than 
10 minor seizures weekly.  A 100 percent evaluation requires 
evidence of one major seizure per month per year.  38 C.F.R. 
§ 4.124(a), General rating formula for major and minor 
epileptic seizures. 

Analysis:  The Veteran was provided a VA epilepsy examination 
in June 2001.  The claims folder was available and reviewed 
by the doctor.  The Veteran stated he had seizures two or 
three times per year, none of which required hospitalization.  
The seizures usually lasted several minutes, and were 
associated with an ictal state lasting 30 to 40 minutes.  
Precipitating factors included stress, anger, heat, sun 
exposure, or strobe light.  The alleviating factors included 
relaxation and staying in cool weather.  He was currently 
taking two tablets of Tegretol and two tablets of Depakote, 
thrice daily.  Regarding effects on daily activities, the 
Veteran reported being a full-time student who had not missed 
any time from school.  He had limited his involvement in 
physical activity, but was able to take walks without 
difficulty.  Examination revealed the Veteran to be alert and 
oriented, cerebral function and cranial nerves were intact, 
and no clonus was present.  Sensation was intact, no ataxia 
was noted, recall was good, and affect was normal.  

Outpatient treatment records throughout the pendency of the 
appeal show that the Veteran is routinely seen by VA for 
evaluation of seizures and for adjustment of medication, and 
also for a variety of unrelated medical issues.  These 
records reveal that when the Veteran has seizures, they are 
generally reported by his spouse calling in and/or the 
Veteran reporting their occurrence at his next outpatient 
treatment session.  

The Veteran was next provided a VA examination in 
August 2003, and the claims folder was available and reviewed 
by the VA doctor.  At this time, the Veteran was taking three 
tablets of Divalproex twice daily and two tablets of 
Carbamazepine in the morning and afternoon, and one at 
bedtime.  The Veteran was currently attending an automotive 
technical college.  His seizures were described as grand mal, 
lasting usually less than two minutes, followed by postictal 
state with confusion, followed by a period of sleep and 
headaches.  It was noted that record review revealed no 
seizures from February to July 2002, but that two seizures 
occurred in January 2003.  From January to July 2003, the 
Veteran reported three seizures occurring in May and July.  
The Veteran had been working in an automotive manufacturing 
company and had been exposed to very high temperatures which 
was believed to have triggered seizures in July.  Examination 
again revealed cranial nerves intact, deep tendon reflexes 
normal to upper and lower extremities and no focal deficits.  
It was noted the Veteran continued with gainful employment, 
and had missed only two days of work in the previous year.  
He had also continued with schooling, although there was 
difficulty with concentration.  

VA outpatient treatment records continue to reveal the 
Veteran is seen every six months for review of his seizure 
activity and monitoring of medication.  They also reveal that 
seizure activity is generally called in when it occurs by the 
Veteran's spouse.  In October 2005, the Veteran reported 
having seizures twice in the previous six months.  Outpatient 
treatment records appear to indicate the Veteran had reported 
seizures in January, April, May, June, August and 
November 2006.  Seizures were reported in January, April and 
September 2007, and July 2008.  

The Veteran was provided his most recent VA examination for 
seizures in October 2008.  The claims folder was again 
available and reviewed.  It was reported that most seizures 
were precipitated with 10 to 15 minutes of myoclonic jerks, 
followed by a grand mal type seizure from one to one and one-
half minutes in length.  There was not urine incontinence, 
but there was tongue biting.  The examiner noted that his 
review of the claims folder revealed that all seizures were 
described as "primary generalized."  The Veteran has been on 
Valproic Acid and Carbamazepine.  Carbamazepine was taken 400 
milligrams every morning and evening, and 200 milligrams at 
bedtime.  Valproic Acid was 500 milligrams, 10 tablets at 
bedtime.  It was specifically noted that the Veteran's 
seizures were now better controlled compared to the past, and 
that he now averaged approximately three per year.  He had 
one seizure in the last six months and had two seizures in 
the last year which were grand mal type.  He had an MRI in 
the past which was normal, but had EEG's that showed seizure 
activity supporting his seizure diagnosis.  Multiple previous 
CT scans were reported to be normal.  Difficulties included 
problems sleeping, interrupted sleep, insomnia, fatigue and 
headaches, but otherwise negative.  He lived with his wife 
and two children, continued to smoke tobacco, but did not 
drink or use drugs.  Examination revealed the Veteran to be 
alert and in no acute distress.  Neurologic examination was 
essentially normal.  The physician stated that the Veteran's 
seizure disorder was most likely primary generalized 
epilepsy, better controlled on Valproic Acid and Tegretol.  

The Board finds that the preponderance of the evidence on 
file is against an evaluation in excess of the presently 
assigned 60 percent.  By and large, during the lengthy 
pendency of this appeal, the Veteran is not shown to have 
averaged more than one major seizure for a four month period.  
There do not appear to be any minor seizures as they are 
described by the VA physicians on examinations and as 
reported in the outpatient treatment records.  Although there 
were relatively more seizures in 2006, there appear to have 
only been three in 2007 and only one documented through 
July 2008.  Accordingly, no increased evaluation will be made 
by the Board for 2006 in light of the effort at stabilization 
of the Veteran's ongoing disability evaluation for seizure 
activity.  

It does appear that the Veteran's medication has been 
adjusted to best suit him and this and other factors have 
resulted in better control of frequency of seizure activity.  
The Board considered referring this case for consideration of 
an extraschedular evaluation in accordance with 38 C.F.R. 
§ 3.321 (2007), but the clinical record certainly does not 
demonstrate that there has been any significant interference 
with the Veteran's ability to pursue employment or school, 
and little time has been lost from work or school.  The 
Veteran has not been hospitalized for seizure activity during 
the pendency of the appeal.  The Veteran's case is not shown 
to be exceptional or unusual in nature such as to render 
impractical the application of the 
regular schedular standards.  

ORDER

Entitlement to an evaluation in excess of 60 percent for 
myoclonic epilepsy is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


